This case originated in a justice of the peace's court, and was appealed and tried in the county court, the result being a verdict and judgment for the plaintiff, and the defendant has appealed.
It is correctly stated in appellant's brief that the question for determination on the appeal is whether 70 hogs, shipped from Brownwood, Tex., to Ft. Worth, Tex., for sale on the market, were "hard" hogs, in which event appellee was entitled, under the contract of sale, to recover from appellant $1.50 per hundredweight, or were properly classed as "soft" or "oily" hogs, in which event appellant had fully paid therefor.
We have carefully considered the statement of facts, and, if it be conceded that the burden of proof rested upon appellee to prove that the hogs were what is known in the market as "hard" hogs, the evidence justified the court in refusing to instruct a verdict for appellant, and in overruling the motion for a new trial.
No error has been shown, and the judgment is affirmed.
Affirmed.
 *Page 202